DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7, 14, recites “first layer and the second layer of the casing form a sock-within-a-sock structure’, renders the claim indefinite because such claimed subject matter do not have support in the instant disclosure. Such lack of support makes it very difficult to ascertain the metes and bounds of the claimed subject matter. Furthermore, whether an inner sock is being covering by the outer sock, and what is the structure of the term “sock”? For the purpose of examination and as best understood the limitation is being interpreted to mean that “the insert having a first and second layers”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-11, 13-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kotack (6576003) in view of Kilgore et al. (7543399—hereinafter, Kilgore). 
Regarding claim 1, Kotack discloses a footwear system (fig.1), comprising: 
a casing (fig.1) configured to at least partially enclose the foot of the wearer; a first layer (15), a second layer (14), and a cavity (fig.3) defined between the first layer and the second layer of the insert, and a high heat capacity material contained in the cavity (23, col.4, lines 56-57 and/or gel material, col.1, lines 37-42).  But does not disclose the high heat capacity material configured to remain in a non-solid phase in a working temperature range from 31 degrees Fahrenheit to 140 degrees Fahrenheit, (which is similar to conventional heat therapy treatments, see original specification, par [0094]).  However, it would have been obvious to one of ordinary skill in the art before the 
Furthermore, Kotack does not disclose an outer assembly including an upper portion and an outer sole portion to form a cover of the insert.  However, Kilgore teaches a similar another footwear article system (fig.5B) having a covering (502), and an insert (500) in order to protect the insert is being getting dirty when walking outside of the house, col.12, lines 29-39.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the cover for the insert of Kotack as taught by Kilgore in order to protect the insert is being getting dirty when walking outside of the house, col.12, lines 29-39.  
 Regarding claim 2, Kotack further discloses a bladder disposed within the cavity, wherein the high heat capacity material is disposed in the bladder and the bladder contains the high heat capacity material without leakage, and wherein the casing is formed from a textile material (fig.6 shown the footwear having a plurality of pouches 202 to retaining the material 23).

Regarding claim 4, Kotack does not disclose wherein the high heat capacity material comprises a gel in the working temperature range.  However, the background of the Kotack discloses gel material, col.1, lines 37-42.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the gel material for the high heat capacity material of Kotack, such modification would be considered a mere design choice of a preferred material on the basis of it suitability for the intended use.
Regarding claim 6, Kotack discloses the footwear system of claim 1, wherein the casing includes an upper panel and a sole panel joined by a seam, and wherein the seam forms a seal that contains the high heat capacity material within the casing (fig.3-5).
Regarding claim 7, Kotack discloses the footwear system of claim 1, wherein the first layer and the second layer of the insert (fig.3).
Regarding claim 8, Kotack and Kilmore further disclose the footwear system of claim 1, wherein the casing and the outer assembly are configured to hold the high heat capacity 
Regarding claim 9, Kotack discloses a kit of parts (fig.1), comprising:
a first insert (20), the first insert being configured to receive a foot of a wearer and at least partially enclose the foot of the wearer, the first insert further including: a casing (fig.1 shown a structure of element 20) configured to at least partially enclose the foot of the wearer, the casing including a first layer (15), a second layer (13), and a cavity (fig.4 shown a space for receiving a temperature retentive granular material 23 disposed between layers 13 and  15) defined between the first layer and the second layer, and a high heat capacity material (23) contained in the cavity.  

But does not disclose the high heat capacity material configured to remain in a non-solid phase in a working temperature range from 31 degrees Fahrenheit to 140 degrees Fahrenheit, (which is similar to conventional material heat therapy treatments, see original specification, par [0094]).  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different material to have non-solid phase in a working temperature range from 31 degrees Fahrenheit to 140 degrees Fahrenheit, in order to achieve an optimal configuration, since discovering the optimum or workable ranges of temperature of the material for thermally responsive to microware for therapeutic footwear for cool and heating involves only routine skill in the art. Furthermore, such modification would be considered a mere choice of a preferred material on the basis of its suitability for the 
Furthermore, Kotack does not disclose an outer assembly including an upper portion and an outer sole portion to form a cover of the insert.  However, Kilgore teaches a similar another footwear article system (fig.5B) having a covering (502), and an insert (500) in order to protect the insert is being getting dirty when walking outside of the house, col.12, lines 29-39.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the cover for the insert of Kotack as taught by Kilgore in order to protect the insert is being getting dirty when walking outside of the house, col.12, lines 29-39.  
Furthermore, Kotack discloses a pair of slippers (col.7, lines 40-42); a second insert (20 fig.1 of Kotack) removably receivable within the outer assembly (502, of Kilgore), wherein the second insert is configured to at least partially enclose a foot of a wearer, and wherein the outer assembly is configured to contain the foot of the wearer when received in one of the first insert and the second insert (the combination of Kotack and Kilgore).
Regarding claim 10, the modified Kotack further discloses the kit of parts of claim 9, wherein the first casing further includes a bladder (202) disposed within the cavity, wherein the high heat capacity material is disposed in the bladder and the bladder contains the high heat capacity material without leakage, and wherein the casing is formed from a textile material.
Regarding claim 11, the modified Kotack does not disclose wherein the high heat capacity material comprises a gel in the working temperature range.  However, the 
Regarding claim 13, Kotack further discloses wherein the casing includes an upper panel and a sole panel joined by a seam, and wherein the seam forms a seal that contains the high heat capacity material within the casing (fig.6).
Regarding claim 14, Kotack further discloses wherein the first layer and the second layer of the casing form a sock-within-a-sock structure (fig.3); wherein the casing and the outer assembly are configured to hold the high heat capacity material at least at an ankle region of the outer assembly (see the combination of Kotack and Kilgore).
Regarding claim 16, Kotack discloses a method of treating a human foot by transferring heat between an article of footwear and the foot of a wearer (fig.1 and col.7, lines 40-58, col.8, lines 3), the method comprising: transferring heat to or from a first insert (20) using a heat transfer device (system of fig.1), wherein the first insert is configured to receive a foot of a wearer and to at least partially enclose the foot of the wearer (the system of fig.1-6), the first insert including: a casing (a structure of footwear article 20) configured to at least partially enclose the foot of the wearer, the casing including a first layer (15), a second layer (13), and a cavity (fig.3 shown a space between layers 13, 15) defined between the first layer and the second layer, and a high heat capacity material (23) contained in the cavity, inserting the a foot into the first insert. But does not disclose the high heat capacity material configured to remain in a 

Furthermore, Kotack does not disclose an outer assembly that includes an upper portion and an outer sole portion.  Furthermore, Kotack does not disclose an outer assembly including an upper portion and an outer sole portion to form a cover of the insert.  However, Kilgore teaches a similar another footwear article system (fig.5B) having a covering (502), and an insert (500) in order to protect the insert is being getting dirty when walking outside of the house, col.12, lines 29-39.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the cover for the insert of Kotack as taught by Kilgore in order to protect the insert is being getting dirty when walking outside of the house, col.12, lines 29-39.  
Regarding claims 17-18, the modified Kotack discloses the method of claim 16, but does not disclose when wherein the foot is inserted into the first insert before/after the first insert is inserted into the outer assembly.  However, it would have been obvious matter of design choice to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize to when the foot is inserted into the first insert before/after the first insert is inserted into the outer assembly, such modification would 
Regarding claim 19, the modified Kotack discloses the method of claim 16, further comprising: inserting the foot into a second insert (a pair of footwear articles, col.7, lines 40-42), wherein the second insert is configured to at least partially contain the foot of the wearer; with the first insert removed from the outer assembly, inserting the second insert into the outer assembly; and but does not disclose engaging in an activity with the foot inserted in the second insert and the second insert inserted in the outer assembly, wherein the activity includes an activity selected from the group consisting of: basketball, baseball, soccer, cross-training, football, running, walking, and hiking.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the footwear for walking or hiking, such modification would be considered an intended use since the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. (Notes: inserting the second insert into a foot of wearer that would similar to inserting the first insert into the foot of wearer; wearer can be playing or walking or jumping while wearing the footwear article system).
Regarding claim 20, the modified Kotack does not disclose wherein the second insert is inserted into the outer assembly before the first insert is inserted into the outer assembly.  However, it would have been obvious matter of design to one of ordinary skill in the art before the effective filling date of the claimed invention such modification .

Claims 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kotack (6576003) in view of Kilgore et al. (7543399—hereinafter, Kilgore) as applied to claim above, and further in view of Caselnova (2008/0091131).
Regarding claims 21 and 22, Kotack and Kilgore do not disclose wherein the casing includes a sole panel, and wherein a portion of the high heat capacity material is provided within a portion of the cavity located in the sole panel. However, Caselnova teaches a similar footwear article (fig.1) and an upper attached to a sole. Wherein the sole and upper are made of polymer gel pad (par [0077-0079) and the gel pad is covered by layer 12 and see all figures.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide a polymer gel pad as taught by Caselnova is configured to insert into the cavity of the sole of Kotack in order to provide heat therapy for wearer.

Response to Arguments
Applicant's arguments filed 01/11/20200 have been fully considered but they are not persuasive.
Furthermore, applicants’ arguments that Kotack fails a high heat capacity material configured to remain in a non-solid phase in a working temperature range from 31 degrees Fahrenheit to 140 degrees Fahrenheit in claims 1, 9 and 16, (see the Remarks, pages 3-4).


Applicant’s arguments with respect to claim(s) 21-22 have been considered but are moot in view of a new ground rejection as discussed above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 



                                                                                                                                                                                                    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Timothy K Trieu/Primary Examiner, Art Unit 3732